Per curiam.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of a special master who recommends accepting Respondent Melvyn James Williams’ petition for voluntary discipline in which he requests that this Court accept the voluntary surrender of his license to practice law. Williams filed his petition after the State Bar of Georgia, upon receiving information that respondent Williams had been convicted of a felony, petitioned this Court pursuant to State Bar Rule 4-106 (a) for appointment of a special master to recommend the appropriate discipline for Williams’ purported violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct.1 The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment.
In his petition for voluntary surrender, respondent Williams, a member of the State Bar of Georgia since 1981, admits he pled guilty in the United States District Court for the Middle District of Georgia to a federal indictment charging him with a felony, forging state securities, in violation ofl8USC§ 513, and has been sentenced by the federal court. He admits his conviction violates Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct and requests this Court to accept the voluntary surrender of his license to practice law, which he recognizes is tantamount to disbarment, as appropriate discipline. The State Bar of Georgia and the special master recommend acceptance of Williams’ petition.
We have reviewed the record and accept Williams’ petition for the voluntary surrender of his license. Accordingly, the name of Melvyn *394James Williams hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Williams is reminded of his duties under Bar Rule 4-219 (c).
Decided September 13, 2004.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.

Voluntary surrender of license accepted.


All the Justices concur.


 Rule 8.4 (a) (2) states: “It shall be a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony.”